Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 16, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. Claimant left her employment when she was transferred from one job assignment to another. The record shows that, when first hired, claimant was advised that job assignments might be rotated. The question of whether good cause exists for separation from employment within the meaning of subdivision 1 of section 593 of the Labor Law is a factual one solely within the board’s province (Matter of Famulare [Catherwood], 34 AD2d 705). Since the record *606shows that the claimant was advised of the possibility that jobs would be rotated and since claimant was to be paid at the same rate, there was substantial evidence to support the board’s decision and it should be affirmed. Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.